DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 15-16 are allowed.

Claims 1-12 and 15-16 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as cited.  The closest reference “Stepwise Segmented Charging Technique for Lithium-Ion Battery to Induce Thermal Management by Low-Temperature Internal Heating”, Ruan et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein determining a new state of charge (SoC) initial value/section, new temperature initial value/section based on a smaller estimated time between the first and second estimated times until an upper limit of the section reaches a target SoC and a smaller estimated time is a first estimated time, and accumulating every determined smaller estimated time to obtain an estimated remaining charge time for the battery to be charged to the target SoC as cited in claim 1.
Instead, Ruan et al. disclose preheating batteries to proper temperature by applying stepwise sequences of charging current pulses and constant discharging current amplitude based on first order RC equivalent circuit model and the temperature rise model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864